DETAILED ACTION
This office action is in response to the application filed May 12, 2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "”the resources accessed by the resource" in the claim body. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by “Cirne” (US Patent 9,935,812). 

Regarding these claims, Cirne teaches: 
1. A method for real-time monitoring of computer resource usage, the method comprising: accessing a computer resource by a software application executed by a processor; (See Cirne 202, Fig. 2, Col, 2, Ln 59 to Col. 3, Ln 14 teaches an application running in a monitored environment requesting use of an external resource)
and upon accessing the resource, reporting. by the software application to a monitoring application. the access to the resource and identity of a user accessing the resource.  (See e.g. Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amogst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67). 


3. The method of claim 1, wherein reporting is performed by a dedicated command inserted into the software application.   (See e.g. Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made)


4. The method of claim 1, wherein the report includes metadata. the metadata comprising at least one of: a timestamp and a protocol.  (Cirne See e.g. timestamps of resource access calls in Fig. 5 exemplary user interface) 

5. The method of claim 1, wherein the resource is selected from the list consisting from: a database, a server, and a computer-executed software application.  (See Col. 2, Ln 19-25 describing external resources including e.g. databases, web service, network service etc). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Cirne” (US Patent 9,935,812) as applied above and further in view of “Wu” (US PG Pub 2019/0089810). 
Regarding Claim 2, Crine does not explicitly teach, but Wu teaches: 
2. The method of claim 1, comprising: requesting by the software application. a permission to access the resource by the user accessing the resource.  (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cirne and Wu as each is related to monitoring application access to computing resources and Wu recognized “there is a need for a resource scheme that overcomes” (¶5) the limitations of previous systems as in Wu ¶4, and provides systems to that end. 

Claim 6. 9-11, 14, and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over “Au” (US PG Pub 2013/0067378) in view of “Cirne” (US Patent 9,935,812) 

Regarding Claim 6, Au teaches: 
6. A method for real-time monitoring of resource usage. the method comprising: 

and generating. by the monitoring application based on the report, a map of resources accessed by the plurality of applications.  (See e.g. Au Figs. 3-5, ¶¶25,50 describing a monitoring application with a heat map visualization of application resource usage on an application-by-application basis)

Au does not explicitly teach, but Cirne teaches:
obtaining by a monitoring application executed by a processor. from a plurality of applications, each application executed by a processor, a report upon the accessing of at least one accessed resource by at least one accessing user; (See Cirne 202, Fig. 2, Col, 2, Ln 59 to Col. 3, Ln 14 teaches an application running in a monitored environment requesting use of an external resource)
 (See e.g. Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amogst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Cirne recognized the instrumentation code allows for “cooperates with the application to detect any slowdown in the application' s access to external resources.” (Col. 2 Ln 40-43). 

Regarding Claim 9, Au further teaches:
9. The method of claim 6, comprising: presenting the map in a graphical user interface. wherein the map includes at least one of: per application presentation - for each application. presenting resources accessed by that application, per resource presentation - for each resource, presenting applications that have accessed that resource, and a graph view - presenting visualization of applications, resources and access between them.  (See e.g. Au Figs. 3-5, ¶¶25,50 describing a monitoring application with a heat map visualization of application resource usage on an application-by-application basis)


Regarding Claim 10, Cirne further teaches:

10. The method of claim 6, wherein the report includes metadata. the metadata comprising at least one of: a timestamp and a protocol.  (See Cirne e.g. timestamps of resource access calls in Fig. 5 exemplary user interface) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Cirne recognized the instrumentation code allows for “cooperates with the application to detect any slowdown in the application' s access to external resources.” (Col. 2 Ln 40-43). 


Regarding Claim 11, Cirne further teaches:
11. The method of claim 10. the comprising: analyzing the metadata against a set of rules: (See Cirne Fig. 5, Col. 5, Ln 2-19 describing comparing resource response times to predefined thresholds and highlight those responses that problematically exceed the thresholds for the developer in the Fig. 5 UI)
and indicating in the graphical user interface which applications do not comply with a rule of the plurality of rules.   (See Cirne Fig. 5, Col. 5, Ln 2-19 describing comparing resource response times to predefined thresholds and highlight those responses that problematically exceed the thresholds for the developer in the Fig. 5 UI)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Cirne recognized the instrumentation code allows for “cooperates with the application to detect any slowdown in the application' s access to external resources.” (Col. 2 Ln 40-43). 


Claims 14,17-19 are rejected on the same basis as claim 6,9-11 respectively above. 


Claim 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Au” (US PG Pub 2013/0067378) in view of “Cirne” (US Patent 9,935,812) as applied above and further in view of “Boyapalle”(US Patent 10,069,710)
Regarding Claim 7, Au does not further teach, but Boyapalle teaches:
7. The method of claim 6, comprising:  - 26 -P-593367-US obtaining. by the monitoring application, a notification that a resource has been compromised; (Boyapalle teaches a system for mapping application-to-resource access and performance in a computing system (See e.g. Fig. 6) and describes, in Col. 8, Ln30-42 , notification of system resource degradation and identification of impacted software applications by the diagnostic platform.) and generating a list of all applications that have accessed the resource based on the map.  (Boyapalle teaches a system for mapping application-to-resource access and performance in a computing system (See e.g. Fig. 6) and describes, in Col. 8, Ln30-42 , notification of system resource degradation and identification of impacted software applications by the diagnostic platform. Inherently, to notify users of relevant resource degradion at the application level the system of Boyapalle must inherently identify the associated applications from its application-resource mapping, i.e. “generate a list”)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au et al and Boyapalle as each is directed to monitoring application resource usage and Boyapalle provides a system which allows user to “determine the operational impact of an individual software application or a plurality of software applications on the performance of a monitored client information handling system.” (Col. 4, Ln 1-7) . 

Claim 15 is rejected on the same basis as claim 7 above. 


Claim 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Au” (US PG Pub 2013/0067378) in view of “Cirne” (US Patent 9,935,812) as applied above and further in view of “Wu” (US PG Pub 2019/0089810). 

Regarding Claim 8, Au et al do not further teach, but Wu teaches:
8. The method of claim 6, comprising: obtaining, by the monitoring application, from an application, a report of accessing an accessed resource by an accessing user, wherein the application is not permitted to access the accessed resource: obtaining. by the monitoring application from the application. a request to permit access to a requested resource by a requested user: (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103, including resources limited by application domain and also whitelists of approved users). and allowing the request. by the monitoring application. only if the requested resource is the accessed resource and the requested user is the accessing user. (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103, including resources limited by application domain and also whitelists of approved users).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au,Cirne and Wu as each is related to monitoring application access to computing resources and Wu recognized “there is a need for a resource scheme that overcomes” (¶5) the limitations of previous systems as in Wu ¶4, and provides systems to that end. 

Claim 16 is rejected on the same basis as claim 8 above. 


Claim 12, 13, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Au” (US PG Pub 2013/0067378) in view of “Cirne” (US Patent 9,935,812) as applied above and further in view of “Yalakanti” (US PG Pub 2019/0386885). 

Regarding Claim 12, Au does not further teach, but Yalakanti teaches: 
12. The method of claim 6, comprising calculating a risk factor of a resource based on the map.  (Yalakanti teaches a system for presenting time-series data of resource usage in monitored computing systems and calculates risk factors for the applications’ use of the monitored resource in determining which data to display, as described in e.g. ¶35) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au et al with those of Yalakanti as each is directed to resource usage monitoring in computing systems and Yalakanti recognized it was “desirable to customize the time series chart to display operating parameters of relevance to the network administrator” (¶1)with risk factors calculated in determining relevance of monitoring data to display. 
Claim 20 is rejected on the same basis as claim 12 above. 


13. The method of claim [2. wherein the risk factor equals a maximal risk factor associated with any of the resources accessed by the resource.   (Yalakanti teaches a system for presenting time-series data of resource usage in monitored computing systems and calculates risk factors for the applications’ use of the monitored resource in determining which data to display, as described in e.g. ¶35; further, Yalakanti in ¶35 describes identifying resources at increase risk, which inherently require calculation of the accessed resources at the highest risk (i.e. the “maximal risk factor”)) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au et al with those of Yalakanti as each is directed to resource usage monitoring in computing systems and Yalakanti recognized it was “desirable to customize the time series chart to display operating parameters of relevance to the network administrator” (¶1)with risk factors calculated in determining relevance of monitoring data to display. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the attached PTO-892 form includes additional art relevant to applicant’s disclosure related to monitoring and visualizing application resource usage in computing systems.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/4/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191